DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 10 recites “the power consumption”, line 11 recites “the sum”.  Claim 11, line 4 recites “the power consumption”, line 6 recites “the sum”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 and 12-20 are objected to because they are dependent on claims 1 and 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claim 11 and claims dependent thereon are drawn to a process and thus meet the requirements for step 1.
Step 2a (prong 1)
Claim 11, and claims dependent thereon recite “…predicting the power consumption of each of the plurality of heating coils based on the inputted output levels; based on the sum of the predicted power consumption being greater than a predetermined power value, determining a subject heating coil based on the predicted power consumption for each heating coil and history information on power adjustment of the plurality of heating coils”, which, under broadest reasonable interpretation, fall within the mental processes grouping of abstract ideas.  
Except for the recitation of “receiving input of output levels for each of the plurality of heating coils; and controlling such that the subject heating coil operates at a smaller output level than a current output level”, which a user can perform based on readings from an oscilloscope, the determinations in the context of these claims are capable of being performed in the mind of a user.  
It is noted that claim 1 does not require a computer to perform any of the claimed steps.
Accordingly, the claims recite an abstract idea.
Step 2a (prong 2)
This judicial exception is not integrated into a practical application. The claims recite the additional elements of “A method for controlling a cooking apparatus including a plurality of heating coils, wherein determining a subject heating coil comprises; receiving input of output levels for each of the plurality of heating coils; and controlling such that the subject heating coil operates at a smaller output level than a current output level” are generically recited and do not add any meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  
The additional elements of “A method for controlling a cooking apparatus including a plurality of heating coils, wherein determining a subject heating coil comprises; receiving input of output levels for each of the plurality of heating coils; and controlling such that the subject heating coil operates at a smaller output level than a current output level” do not add any meaningful limitation to the abstract idea because they are insignificant extra solution activity. 
 Step 2b

receiving input of output levels for each of the plurality of heating coils; and controlling such that the subject heating coil operates at a smaller output level than a current output level can be performed by a user monitoring an oscilloscope
receiving input of output levels for each of the plurality of heating coils; and controlling such that the subject heating coil operates at a smaller output level than a current output level is well understood, routine and conventional 
the combination of receiving input of output levels for each of the plurality of heating coils; and controlling such that the subject heating coil operates at a smaller output level than a current output level are not significantly more. 
The claims are drawn to an abstract idea without significantly more.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this office action.
Claims 2-10 are objected to as being dependent on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        5/6/2021